DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 24-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/07/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The use of the term “substantially” used throughout renders the claims indefinite. It is unclear what qualifies as substantially planar or not.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa (US 2007/0214897 A1).
Regarding claim 1, Ogawa (‘897) teach a flexible circuit, comprising: a substantially planar substrate including a first portion of a first shape and a second portion of a second shape that is different from the first shape; a first substantially planar force-sensing coil disposed on the first portion; and a first substantially planar location coil disposed on the second portion (#1 and #2 see [0037]-[0038], [0040]-[0041], [0046]; and Fig. 1).
Regarding claim 2, Ogawa (‘897) teach the flexible circuit of claim 1, wherein the second portion includes a first segment connected to a second segment by a first connector segment, the first substantially planar location coil being disposed on the first segment and a second substantially planar location coil being disposed on the second segment (#1 and #2 see [0037]-[0038], [0040]-[0041]; and Fig. 1).
Regarding claim 3, Ogawa (‘897) teach the flexible circuit of claim 2, wherein the first segment and first substantially planar location coil forms a generally mirror image of the second segment and second substantially planar location coil (#1 and #2 see [0037]-[0038], [0040]-[0041]; and Fig. 1).
Regarding claim 4, Ogawa (‘897) teach the flexible circuit of claim 3, wherein the first substantially planar location coil has a clockwise orientation and the second substantially planar location coil has a counterclockwise orientation (see [0049]).
Regarding claim 5, Ogawa (‘897) teach the flexible circuit of claim 3, wherein the substantially planar substrate further comprises a third portion including a third segment connected to a fourth 
Regarding claim 6, Ogawa (‘897) teach the flexible circuit of claim 5, wherein the substantially planar substrate further includes a fourth portion connected to and disposed between the first portion, the second portion, and the third portion (#1 and #2 see [0037]-[0038], [0040]-[0041]; and Fig. 1).
Regarding claim 7, Ogawa (‘897) teach the flexible circuit of claim 6, wherein the fourth portion is connected to the first portion, the second portion, and the third portion by a third connector segment, a fourth connector segment, and a fifth connector segment, respectively (#1 and #2 see [0037]-[0038], [0040]-[0041]; and Fig. 1).
Regarding claim 8, Ogawa (‘897) teach the flexible circuit of claim 7, wherein the substantially planar substrate further comprises a sixth connector segment connecting the first segment to the second segment and a seventh connector segment connecting the third segment to the fourth segment (#1 and #2 see [0037]-[0038], [0040]-[0041]; and Fig. 1).
Regarding claim 9, Ogawa (‘897) teach the flexible circuit of claim 6, wherein a portion of the second substantially planar location coil extends from the second segment of the second portion to a first solder joint on the fourth portion via the first connector segment and the first segment of the second portion (#1 and #2 see [0037]-[0038], [0040]-[0041]; and Fig. 1).
Regarding claim 10, Ogawa (‘897) teach the flexible circuit of claim 9, wherein an extension of the force-sensing coil extends to a second solder joint on the fourth portion (#1 and #2 see [0037]-[0038], [0040]-[0041]; and Fig. 1).
Regarding claim 11, Ogawa (‘897) teach the flexible circuit of claim 10, wherein the force-sensing coil is configured to receive electromagnetic signals from a transmitter coil (#1 and #2 see [0037]-[0038], [0040]-[0041]; and Fig. 1).
Regarding claim 12, Ogawa (‘897) teach the flexible circuit of claim 6, wherein the first shape comprises a circular profile and the second shape comprises a substantially rectangular profile (#1 and #2 see [0037]-[0038], [0040]-[0041]; and Fig. 1).

Regarding claim 14, Ogawa (‘897) teach the flexible circuit of claim 6 wherein the substantially planar substrate includes between two layers and ten layers (see [0047]).
Regarding claim 15, Ogawa (‘897) teach the flexible circuit of claim 6, wherein an additional material is disposed on at least one of the second portion, the third portion, and the fourth portion (see [0047]).
Regarding claim 16, Ogawa (‘897) teach the flexible circuit of claim 15, wherein the additional material includes polyimide (see [0046]).
Regarding claim 17, Ogawa (‘897) teach the flexible circuit of claim 16, wherein the additional material further includes an adhesive (see [0047]).
Regarding claim 18, Ogawa (‘897) teach a flexible circuit, comprising: a substantially planar substrate including a first portion having a first substantially planar force-sensing coil disposed thereon, a second portion having a first substantially planar location coil disposed thereon, a third portion having a second substantially planar location coil disposed thereon, and a fourth portion disposed between the first portion, the second portion, and the third portion, and connected to the first portion, second portion, and third portion by a first connector, second connector, and third connector, respectively, such that a deformation of the second connector and the third connector reduces a distance between the second portion and third portion to be approximately equal to a maximum width of the first portion (#1 and #2 see [0037]-[0038], [0040]-[0041]; and Fig. 1).
Regarding claim 19, Ogawa (‘897) teach the flexible circuit of claim 18, wherein the deformation of the second connector and the deformation of the third connector include circular deformations (#1 and #2 see [0037]-[0038], [0040]-[0041]; and Fig. 1).

Regarding claim 21, Ogawa (‘897) teach the flexible circuit of claim 20, wherein the first segment includes the first substantially planar location coil, the second segment includes a second substantially planar location coil, the third segment includes a third substantially planar location coil, and the fourth segment includes a fourth substantially planar location coil, such that the deformation of the third connector aligns the second substantially planar location coil with the first substantially planar location coil and such that the deformation of the fourth connector aligns the fourth substantially planar location coil with the third substantially planar location coil (#1 and #2 see [0037]-[0038], [0040]-[0041]; and Fig. 1).
Regarding claim 22, Ogawa (‘897) teach the flexible circuit of claim 18, wherein an additional material is disposed on at least one of the second portion, the third portion, and the fourth portion (see [0047]).
Regarding claim 23, Ogawa (‘897) teach the flexible circuit of claim 22, wherein the additional material includes polyimide (see [0046]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK D REMALY/Primary Examiner, Art Unit 3793